PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/054,195
Filing Date: 26 Feb 2016
Appellant(s): CASCI et al.



__________________
Yuanzhang Han
For Appellant


EXAMINER’S ANSWER





 1/31/22.

Every ground of rejection set forth in the Office action dated 8/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Pub.: 2003/0108465).
Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.
	As to the intended use features, although Voss does not specifically state that their catalyst would be effective to adsorb NOx at or below low temperature and release adsorbed NOx at temperature above those low temperatures, it would have been obvious to one of 
	As to the “supported on” feature, the specification of this application explains that “supported on” can include ion-exchange (see PG Pub, para. 15).  Voss adds the metal by ion-exchange (para. 80).

As to Claim 4, Voss teaches that their compound has the formula in para. 78 where M2 can be Al (para. 86).  Therefore the sieve can be an aluminosilicate.

As to Claim 5, Voss teaches that their zeolite can be a zeolite omega (para. 77).

As to Claims 8, 9 and 10, Voss teaches that in addition to the first zeolite doped with a precious metal, there can be a second zeolite also doped with a precious metal, such as Pt or Rh (para. 103).  Alternatively, the metal can be Pd (para. 104).

As to Claim 11, Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.
As to the second sieve, Voss teaches that there can be a second zeolite doped with a precious metal (para. 103).  The framework of that second zeolite can be beta (para. 104).

	As to the “supported on” feature, the specification of this application explains that “supported on” can include ion-exchange (see PG Pub, para. 15).  Voss adds the metal by ion-exchange (para. 80).

	As to Claim 16, Since the composition claimed in Voss is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective in the same way.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss and further in view of Gilbert (US Pub.: 2016/0367941) and in view of Park (US Pub.: 2011/0258994).
The rejection to claim 11 above is re-iterated here. 
Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.

Voss does not teach that the second framework is a CHA/AEI-type however.
Gilbert describes a zoned exhaust system (title) that includes an SCR and a DOC zone (abstract).  The DOC is made out of a zeolite and a precious metal (para. 102) and the SCR is made out of a zeolite and a catalytic metal (para. 86, listing transition metals).  
As to the framework, Gilbert teaches that an SCR can use a CHA-type sieve (para. 156) or a BEA-type sieve (para. 97, also known as Beta zeolite).
	Therefore, since it is known to combine a DOC with an SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, as taught by Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.
	As to the framework, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either BEA or a CHA-type sieve, as taught by Gilbert for use with Voss because Gilbert explains that either framework is known to be effective for use in the field of SCR catalysts. 
	As to the SCR bearing a noble metal, Gilbert explains that their SCR has a transition metal (para. 86) and not a noble metal.
Park explains that SCR catalysts are typically either noble metals or transition metals ion-exchanged onto a zeolite (para. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either a transition metal or a noble metal, as taught by . 

Claims 14, 15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied to claim 8 above, and further in view of Gilbert (US Pub.: 2016/0367941).
	Voss describes a first and a second zeolite sieve but not that they are both in layers.
Gilbert describes a zoned exhaust system (title) that includes an SCR and a DOC zone (abstract).  The DOC is made out of a zeolite and a precious metal (para. 102) and the SCR is made out of a zeolite and a catalytic metal (para. 86, listing transition metals).  
As to the framework, Gilbert teaches that an SCR can use a CHA-type sieve (para. 156) or a BEA-type sieve (para. 97, also known as Beta zeolite).
	Gilbert shows that the two catalysts can be layers (see Figures 11-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, in washcoat layers as taught by Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.

	As to Claim 15, the washcoat layers of Gilbert can be considered “zones”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, in washcoat layers as taught by Gilbert 

As to Claim 21, Gilbert shows that the SCR can be deposited on the DOC which is on the substrate (see Fig. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DOC of Voss in the configuration of Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.

As to Claim 22, Gilbert shows that the SCR can be the middle layer and that there is another DOC zone on top (see Fig. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DOC of Voss in the configuration of Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.






(2) Response to Argument
Appellant argues on pages 3-4, the following:

C. The Office failed to set forth a prima facia case of obviousness

		Claim 1 is characterized by “a passive NOx adsorber comprising palladium supported on a molecular sieve having a MAZ Framework Type.”
		First, Voss does not teach or suggest a passive NOx adsorber, which the Office agreed (page 5 of Office Action dated August 27, 2021).
		Second, Voss failed to suggest “a passive NOx adsorber comprising palladium supported on a molecular sieve having a MAZ Framework Type.”
		Voss teaches suitable zeolites include the following structure types: faujasites, pentasils, mordenites, ZSM-12, zeolite beta, zeolite L, zeolite omega, ZSM-22, ZSM-23, ZSM-48, EU-1, etc ([(0077]). This list includes 11 structure types.
	Voss additionally teaches that the exchangeable metal cations include K, Na, Li, Mg, Ca, Sr, Ba, Rb, Cs, Cr, Mn, Fe, Co, Ni, Cu, No, Ma, Ru, Rh, Pd, Ag, Ta, W, Re, and Pt ([0087]). The list includes 25 metals.
		Voss gave no motivation for a person skilled in the art to select “palladium supported on a molecular sieve having a MAZ Framework Type” from 275 possible combinations from 11 zeolite types and 25 metals.
		Under, MPEP 2144, during patent examination and reexamination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face. Under this framework, the patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art.
	In view of the above, the Office failed to establish prime facie case of obviousness of claim 1 over Voss.
		MPEP 2144.08 states “in making an obviousness determination, Office personnel should consider the number of variables which must be selected or modified, and the nature and significance of the differences between the prior art and the claimed invention.” (emphasis added by Appellant). See, e.g., in re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1948 (Fed. Cir. 1992) (reversing obviousness rejection of novel dicamba salt with acyclic structure over broad prior art genus encompassing claimed salt).
		In CFMT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1340 (Fed. Cir. 2003), Federal Circuit has stated “improvement and selection inventions are ubiquitous in patent law.” In Efi Lilly & Co. v. Zenith Goldline Pharm., Inc., 364 F. Supp. 2d 820, 897 (S.D. Ind. 2005), aff'd, 471 F.3d 1369 (Fed. Cir. 2006), Federal Circuit has stated that “inventions based on the identification or selection of a specific material or 
		In view of the above, claim 1 is patentable under 35 U.S.C. 103 over Voss. For the same reasons, claim 11 is patentable under 35 U.S.C. 103 over Voss.


	Appellant’s position is respectfully contended.  As to Appellant’s first argument that Voss does not teach or suggest a passive NOx adsorber, this was addressed on page 4 of the office action, where the rejection stated that: 
“although Voss does not specifically state that their catalyst would be effective to adsorb NOx at or below low temperature and release adsorbed NOx at temperature above those low temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function”.
	
Voss is used with NOx gases (see para 2), the difference between their use and the current claimed NOx adsorber is the presence of barium metals, but since this metal was not claimed, the composition was treated as-claimed.
	This position is foundationally-based on the Courts’ position on composition-type claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Next, with regard to the second argument, the remarks state that Voss fail to suggest the product but then admit in the remarks that these features are present but that they are one of many options.  
	Appellant supports this by explaining that Voss teaches 11 different zeolite frameworks useable in their composition.  Although it is true that while Pd is one from a list of metals in the Voss reference, the fact remains that it would have been obvious to choose any metal from the list, including Pd.  Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
	Next, the remarks argue that Voss describes 25 different metals that can be exchanged into the sieve, citing para. 87 of reference.  This is agreed as well. Voss lists a large number of possible metals useable as their M1 metal with the zeolite.  In some instances, Voss does prefer a platinum-group metal (see para. 97, listing palladium as one of those metals and also para. 102, 103).  Furthermore, examples at para. 136-140, show use of a Pt-metal in examples 1, 2 and 3, 4 uses iron and is Pt-free, Figure 6 and 7 test their effect on NOx gases and in both Fig. 6 and 7, example 2, which uses a Pt-metal with a zeolite performs the best.  Example 4, which does not use a Pt-group metal performs the worst.  This data supports a showing that Voss prefers a Pt-group metal and a zeolite.

Next, Appellant argues on the bottom of page 4 to page 5, the following:


	Appellant discovered much improved NOx storage properties of Passive NOx Adsorber (“PNA”) comprising palladium supported a molecular sieve having a MAZ Framework Type as compared with PNAs comprising other zeolite types such as CHA.
	The results at Table 1 show that the PNA according to claim 1 (PNA 1A and PNA 1B, containing palladium on MAZ zeolite, Pd/MAZ) store a much greater amount of NOx compared to the Comparative PNAs over the entire testing period. Although at the initial 100°C storage period the NOx storage of the Pd/CHA samples (Comparative Examples) was higher than that of the Pd/MAZ samples, during the temperature ramping period above 100°C the Pd/MAZ samples store more NOx than the comparative Pd/CHA samples. Additionally, the Pd/MAZ catalysts release NOx over a broad temperature range and at a higher temperature than Pd/CHA as is also shown in FIG. 1. The NO release characteristics are maintained following hydrothermal aging as shown in Table 1 (Specification, page 16).
	In sum, Passive NOx Adsorber of the claimed invention (containing palladium on MAZ zeolite, Pd/MAZ) give much improved performance than PNAs prepared with Pd/CHA, which could not have been expected by a person skilled in the art.
	"A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985).
	Furthermore, Voss teaches nothing about using the catalyst as a passive NOx adsorber at all. Thus, a person skilled in the art would not have been motivated to try to use a composition “comprising palladium supported on a molecular sieve having a MAZ Framework Type” as passive NOx adsorber.
	Park and Gilbert, individually or in combination, failed to cure the deficiency that Voss lacks to make claims 1 and 11 obvious to a person skilled in the art. Thus, claim 1 and 11 are patentable under 35 U.S.C. 103 over a combination of Voss, Park and Gilbert.

Appellant’s position is respectfully controverted for the following reasons.  
	Although appellant relies on TABLE 1 to establish unexpected results by using palladium supported a molecular sieve having a MAZ Framework Type, the data to establish the unexpected results are unpersuasive for the following reasons.

	Secondly, the data is not commensurate in scope with the closest prior art, given that the comparative examples use CHA Zeolite (See Specification, p. 16 - TABLE 1), while nowhere in Voss discloses using CHA Zeolite as Zeolite component.”
	As to Appellant’s argument that Voss does not teach or suggest a passive NOx adsorber, this was addressed on page 4 of the office action, where the rejection stated that: 
“although Voss does not specifically state that their catalyst would be effective to adsorb NOx at or below low temperature and release adsorbed NOx at temperature above those low temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function”.
	
Voss is used with NOx gases (see para 2), the difference between their use and the current claimed NOx adsorber is the presence of barium metals, but since this metal was not claimed, the composition was treated as-claimed.
	This position is foundationally-based on the Courts’ position on composition-type claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732

                                                                                                                                                                                           /COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.